DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2016/0350346 to Marcus et al.

In regards to claims 1-6, 8-16 and 18-20, Marcus discloses and shows in Figures 1-3, a laser detection and ranging system and method, comprising: 
a laser transmitter (110) (par. 35-37); 
a receiver (120) (par. 35-37); and 
111109919.120187497 (19-13002-US-NP)a processing circuit (100) (par. 35-37), the processing circuit being configured to: 
transmit, through the transmitter, a plurality of laser pulses, each at a respective one of a plurality of pulse transmission times (par. 38-39) (Figure 2A) (Table 2); 
detect, using the receiver, a plurality of return pulses, each at a respective one of a plurality of return pulse times (par. 38-39) (Figure 2B) (Table 3); 

increment a first element of a first array, the first element of the first array having an index based on the first time difference (par. 49-56, 64) (Table 5);
[claims 2 and 12] wherein the first element of the first array has a size of n memory words, and the index equals n times the time difference plus an offset (par. 49-56, 58, 64) (Table 5); 
[claims 3 and 13] further comprising: forming a second time difference, the second time difference being the difference between a second pulse transmission time of the plurality of pulse transmission times and a second return pulse time of the plurality of return pulse times, and incrementing a second element of the first array, the second element of the first array having an index based on the second time difference (par. 63-64) (Tables 4 and 5);
[claims 4 and 14] wherein the first element of the first array has a size of n memory words, and the index of the second element of the first array equals n times the second time difference plus the offset (par. 49-56, 58, 63-64) (Tables 4 and 5);  
[claims 5 and 15] further comprising calculating a plurality of time differences including the first time difference, the calculating of the plurality of time differences comprising calculating all time differences between a first subset of the pulse transmission times and a first subset of the return pulse times (par. 38-39, 49-56) (Figure 2C) (Table 4);
[claims 6 and 16] further comprising calculating all time differences between a second subset of the pulse transmission times and a second subset of the return pulse times, wherein: 
[claims 8 and 18] further comprising allocating a region of memory for the first array, the region of memory having a size based on the difference between: the difference between an earliest return pulse time of the plurality of return pulse times and a latest pulse transmission time of the plurality of pulse transmission times; and the difference between a latest return pulse time of the plurality of return pulse times and an earliest pulse transmission time of the plurality of pulse transmission times (par. 38-39, 49-56) (Figure 2C) (Table 4);  
[claims 9 and 19] further comprising: estimating a range to a target, and allocating a region of memory for the first array, the region of memory having a size based on an uncertainty in the estimated range to the target (par. 38-39, 49-56, 58);  
[claims 10 and 20] further comprising multiplying each element of the first array by an attenuation factor, the attenuation factor being a positive number less than 1 (par. 49-56).  
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus, in view of US Patent 5,889,490 to Wachter et al.

In regards to claims 7 and 17, Marcus differs from the limitations in that it is silent to the method wherein: the transmitting of the plurality of laser pulses comprises transmitting a first burst of laser pulses of the plurality of laser pulses, waiting during an inter-burst interval, and transmitting a second burst of laser pulses of the plurality of laser pulses; each of the pulse transmission times of the first subset of the pulse transmission times is a pulse transmission time of a pulse of the first burst; and111109919.119187497 (19-13002-US-NP) each of the pulse transmission times of the second subset of the pulse transmission times is a pulse transmission time of a pulse of the second burst. 
However, Wachter teaches a laser ranging device that utilizes multiple pulse bursts in order to improve sensitivity and accuracy (col. 4, ll. 29-39; col. 4, ll. 60-63; col. 6, ll. 59-63). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Marcus to include multiple pulse bursts for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886